     Case 2:19-cv-01544-WBS-KJN Document 165 Filed 08/11/21 Page 1 of 4


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ZOOM IMAGING SOLUTIONS, INC.,            No. 2:19-cv-01544 WBS KJN
13                  Plaintiff,

14         v.                                 ORDER RE: PLAINTIFF’S MOTION
                                              TO AMEND THE SCHEDULING ORDER
15   EDWARD ROE; MAXWELL RAMSAY; JON
     CROSSEN; CORINNE FUERST; ANDREW
16   ALSWEET; KEVIN TOON; JASON
     PEEBLER; ABIGAIL NEAL; POWER
17   BUSINESS TECHNOLOGY LLC; BRYAN
     DAVIS; MAURA LOPEZ; JEFFREY
18   ORLANDO; JESSICA HINTZ; and DOES
     1 through 100, inclusive,
19
                    Defendants.
20
21
                                   ----oo0oo----
22
                 On August 9, 2021, the court held a hearing on
23
     plaintiff’s motion to amend the scheduling order to permit
24
     plaintiff additional time to complete discovery in this case.
25
     David Garcia appeared on behalf of the plaintiff.          (See Docket
26
     No. 164.)    Nicholas Karkazis appeared on behalf of defendants Roe
27
     and Power Business Technology, Inc.        Joceline Herman appeared on
28
                                          1
     Case 2:19-cv-01544-WBS-KJN Document 165 Filed 08/11/21 Page 2 of 4


1    behalf of the remaining named defendants.         (Id.)

2                At oral argument, the parties jointly requested that

3    the court schedule a Settlement Conference in this matter before

4    Magistrate Judge Newman in early October 2021.          Based on the

5    representation of plaintiff’s counsel that settlement discussions

6    would only be productive if plaintiff were able to take the

7    deposition of certain additional defendants prior to the

8    Settlement Conference, as well as plaintiff’s demonstrated

9    diligence in pursuing discovery in this matter (see Docket Nos.

10   145, 161), the court finds that a continuance of the discovery

11   cutoff from September 9, 2021, to September 30, 2021, for the

12   limited purpose of conducting the following depositions is

13   warranted:

14               1. Edward Roe;

15               2. Defendant Power Business Technology, Inc.’s

16                  designated witness(es) under Federal Rule of Civil

17                  Procedure 30(b)(6), to the extent that Edward Roe is

18                  not Power’s designated witness as to any matter

19                  identified by plaintiff;

20               3. Corinne Fuerst;
21               4. Jon Crossen;

22               5. Maura Lopez.

23   See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08

24   (9th Cir. 1992) (noting that the district court may modify the

25   scheduling order “if it cannot reasonably be met despite the

26   diligence of the party seeking the extension”).
27               IT IS THEREFORE ORDERED that plaintiff’s motion to

28   amend the scheduling order be, and the same hereby is, GRANTED to
                                          2
     Case 2:19-cv-01544-WBS-KJN Document 165 Filed 08/11/21 Page 3 of 4


1    the limited extent that the deadline for plaintiff to complete

2    the above-listed depositions is extended to September 30, 2021.

3                This matter is further hereby set for Settlement

4    Conference on October 6, 2021 at 9:00 a.m., before Magistrate

5    Judge Kendall J. Newman via Zoom Video Conference.          The parties

6    are instructed to have a principal with full settlement authority

7    virtually present for the settlement conference or to be fully

8    authorized to settle the matter on any terms.         The individual

9    with full settlement authority to settle must also have

10   unfettered discretion and authority to change the settlement

11   position of the party, if appropriate.        The purpose behind

12   requiring attendance of a person with full settlement authority

13   is that the parties view of the case may be altered during the

14   face to face conference. An authorization to settle for a limited

15   dollar amount or sum certain can be found not to comply with the

16   requirement of full authority to settle.         The parties are

17   directed to exchange non-confidential settlement conference

18   statements seven days prior to the settlement conference.            These

19   statements shall be simultaneously delivered to the court using

20   the following email address: kjnorders@caed.uscourts.gov.            These
21   statements should not be filed on the case docket.          If a party

22   desires to share additional confidential information with the

23   Court, they may do so pursuant to the provisions of Local Rule

24   270(d) and (e).     Parties shall file their waivers of

25   disqualification no later than seven days prior to the date of

26   the settlement conference.
27               The filing of any additional motions between now and

28   October 6, 2021 is hereby STAYED in order to facilitate
                                          3
     Case 2:19-cv-01544-WBS-KJN Document 165 Filed 08/11/21 Page 4 of 4


1    settlement negotiations.1      If this case is not resolved at the

2    October 6, 2021 Settlement Conference, plaintiff may again move

3    this court to amend the scheduling order to permit it to complete

4    any additional necessary discovery.

5                IT IS SO ORDERED.

6    Dated:    August 11, 2021

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26         1   Unless the parties stipulate otherwise, the court will
27   still hear and resolve all pending motions set for hearing
     between the date of this order and October 6, 2021. (See, e.g.,
28   Docket Nos. 132-134, 146, 155.)
                                     4
